DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment and reply of 05/26/2022 is acknowledged. Regarding the Office action mailed 11/26/2021:
The rejection of claims 35-46 under 35 USC 112b for have two possible interpretations for “reference chromosome” is withdrawn in view of the amendment to claim 35.
The rejection of claim 40 under 35 USC 112a is moot as that claim is cancelled. The rejection is withdrawn for claim 51 in view of the amendment to that claim.
The rejection of claims 35-52 under 35 USC 103 over Kinde (2012) in view of Rabinowitz (US 2011/0288780) is maintained and reiterated below. Applicant’s remarks will be addressed following the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 35-39 and 41-52 are rejected under 35 U.S.C. 103 as being unpatentable over Kinde et al (PLoS ONE 7(7): e41162, published July 18, 2012; cited on IDS of 3/24/2017) in view of Rabinowitz et al (US 2011/0288780, previously cited).
With regard to claims 35-41 and 43-52, Kinde taught a method for detecting aneuploidy in a gestating fetus by amplifying a mixture of fetal and maternal DNA obtained from a maternal blood sample using a single primer pair that amplified a plurality of human genomic loci; see abstract; see page 2, columns 1-2, “Sequencing Library Preparation”; see page 5, column 1, penultimate paragraph: “In Silico PCR [27] predicted that each primer pair would amplify many distinct sequences from every nuclear chromosome.” See also figure 1D; note that amplification products were obtained from every one of the 22 human autosomes (including chromosomes 9, 13, 18 and 21).
Kinde additionally taught sequencing the amplicons to generate a plurality of sequence reads (see page 2, columns 1-2, “Sequencing Library Preparation” indicating that a second round of PCR was performed to add the 5’ grafting sequences necessary for hybridization to the Illumina flow cell (a high-throughput sequencing platform), and see column 2, “Sequence Tag Filtering and Alignment”, indicating that 37-base sequence tags were obtained).
Kinde additionally taught mapping the sequence reads to the genome (see column 2, “Sequence Tag Filtering and Alignment”, indicating that distinct sequences were aligned to the human genome, hence a “reference genome”), and determining the number of read counts for each locus; see “Quantitative Determination of Aneuploidy Status” on pages 4-5, indicating that tag counts were determined for tags within a chromosome of interest from a reference sample (e.g. known to be euploid) and a test sample, and then z-scores are calculated to determine the ploidy state. Calculation of a z-score requires determining the read count (i.e. tag count); id.
Kinde presented a comparison between the z-score for chromosomes of interest in patient samples and the z-score for the same chromosome in normal samples, thereby determining aneuploidy; chromosomes tested were chr21, chr18 and chr13; see figure 3.
Regarding claim 42, Kinde taught that the primers comprised a universal primer binding site (i.e. UPS); see page 2, columns 1-2, “Sequencing Library Preparation”.
The differences between Kinde’s method and the instant claims are:
Kinde suggests testing nucleic acid obtained from maternal plasma (see abstract) instead of nucleic acid obtained from a preimplantation embryo. In addition, and consequently, Kinde did not teach a trophectoderm biopsy, or the number of cells therefrom.
Kinde did not compare the number of read counts of a chromosome of interest in a sample to the number of read counts of one or more “other” chromosomes in that same sample1. Rather, Kinde determined aneuploidy by calculating a z-score (see “Quantitative Determination of Aneuploidy Status” bridging pages 4-5), and comparing the z-score from a test sample with the z-score of a normal sample (figure 3). Note that this compares the z-score for a given chromosome in a test sample to the z-score for the same chromosome in a different sample.
Rabinowitz also taught the use of sequencing for determination of ploidy, wherein one counted the number of sequence reads that mapped to a particular chromosome and compared the read count for a chromosome of interest to a different chromosome of that same sample. See paragraph [0149] (emphasis provided):
When sequencing is used for ploidy calling of a fetus in the context of non-invasive prenatal diagnosis, there are a number of ways to use the sequence data. The most common way one could use the sequence data is to simply count the number of reads that map to a given chromosome. For example, imagine if you are trying to figure out the ploidy state of chromosome 21 on the fetus. Further imagine that the DNA in the sample is comprised of 10% DNA of fetal origin, and 90% DNA of maternal origin. In this case, you could look at the average number of reads on a chromosome which can be expected to be disomic, for example chromosome 3, and compare that to the number of read on chromosome 21, where the reads are adjusted for the number of base pairs on that chromosome that are part of a unique sequence. If the fetus were euploid, one would expect the amount of DNA per unit of genome to be about equal at all locations (subject to stochastic variations). On the other hand, if the fetus were trisomic at chromosome 21, then one would expect there to be more slightly more DNA per genetic unit from chromosome 21 than the other locations on the genome. Specifically one would expect there to be about 5% more DNA from chromosome 21 in the mixture.
Therefore, as regards the second difference between the claimed invention and the method of Kinde, this difference would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application, because this simply represents another known way in which to use sequencing data to determine aneuploidy.
Rabinowitz also taught the use of high throughput sequencing for such purposes (see paragraph [0049], [0148], [0354], e.g.), and had already contemplated extending such methods to preimplantation genetic testing using “a small number of cells biopsied from the trophoectoderm”; see paragraph [0189]. Regarding the specific number of cells, Rabinowitz contemplated the use of a single cell, a small number of cells, two to five cells, six to ten cells, etc. See paragraph [0188].
It would have been prima facie obvious to one of ordinary skill in the art before the instant application was effectively filed to apply the method of Kinde to preimplantation genetic testing as suggested by Rabinowitz. One would have been motivated to do this in order to know which IVF embryos were normal and which were not, so as to avoid implanting embryos with aneuploidies. In addition, one of ordinary skill in such endeavors would have been able to determine the appropriate number of cells to use.

Response to Arguments
Applicant's arguments filed 05/26/2022 have been fully considered but they are not persuasive. Applicant argues (last paragraph, page 8 of the reply):

    PNG
    media_image1.png
    209
    1355
    media_image1.png
    Greyscale

This is true. However, the rejection provides a rationale as to why one would have applied Kinde’s method to such samples.
Applicant argues:

    PNG
    media_image2.png
    381
    1308
    media_image2.png
    Greyscale

Applicant has repeated argued that Kinde’s method “requires” 33 ng of DNA. However, Applicant has provided no evidence that Kinde’s method “requires” this much DNA. This is simply how much DNA Kinde used. In addition, in the previous Office action, the Examiner explained why one of ordinary skill in the art would have had reason to expect that applying Kinde’s method to trophectoderm biopsy samples would have been feasible even when using only a few cells. That reasoning is reproduced here (from page 12, Office action mailed 11/26/2021):
Secondly, Kinde’s method was practiced on DNA obtained from maternal blood. As such, the DNA obtained from such a sample contained an excess of “normal” maternal DNA, with the fetal DNA representing only a small amount. Kinde remarks on this at page 5, left column, second paragraph (citation omitted): “Fetal DNA accounts for a geometric mean of 13.4% of maternal DNA, depending largely on maternal weight rather than gestational age.” The presence of a large background of maternal DNA in such samples would have made the relative increase (or decrease) in signal from a fetal aneuploid chromosome more difficult to detect, given the low signal-to-noise ratio. However, in using a sample of pure fetal DNA (such as a trophectoderm biopsy suggested by Rabinowitz), one would have expected to need much less DNA, as the signal-to-noise ratio would have been higher. Even so, Kinde’s method was able to detect aneuploidy in mixing experiments using a mixture of 4% trisomic DNA in mixture containing 96% normal DNA; see page 5, left column, second paragraph and Fig. 3C. One of ordinary skill in the art would have had a reasonable expectation of success, therefore, in using less DNA than Kinde used, when working with samples that were 100% fetal DNA.
Applicant argues (second half of page 9 of the reply) that the section cited in Rabinowitz contemplating analysis of small numbers of cells (or a single cell) from trophectoderm biopsies was taken out of context, since the method Rabinowitz was discussing was “LIPs and Sequencing”, which involved using sample DNA as a template on which to anneal probes, ligate the probes, and then amplify and sequence the probes. It is the Examiner’s position, however, that Rabinowitz’s contemplation of applying his sequencing method (annealing probes to sample DNA, ligating, amplifying the ligated probes, and sequencing the amplified product) to trophectoderm biopsies would have suggested, to one of ordinary skill in the art, the application of Kinde’s method (which involved amplifying the sample DNA directly, and sequencing the amplified product) to such samples as well.
Applicant argues (page 10, middle paragraph of the reply):

    PNG
    media_image3.png
    434
    1311
    media_image3.png
    Greyscale

The Examiner disagrees. As noted above, the Examiner did provide, in response to Applicant’s previous arguments, logic and reasoning as to why one of skill would have had a reasonable expectation of success in applying Kinde’s method to samples as mentioned in Rabinowitz. Firstly, it has not been established that Kinde’s method “required” 33 ng of DNA. That is simply how much DNA Kinde used. Secondly, given that trophectoderm biopsy material is 100% “fetal” (i.e. embryo-derived), while Kinde’s samples were a mixture of maternal and fetal DNA with an inherently low signal-to-noise ratio (for an increase or decrease of chromosome-specific sequence reads contributed by the minor fraction of fetal DNA amidst a vast excess of maternal genetic material), one of skill in the art would have expected that less DNA would be required in applying Kinde’s method to 100% embryonic DNA.
As to “evidence” that “one of skill…could predict…that the method of Kinde could be used” with “1000-fold less DNA…with any degree of certainty”, such is not the standard. The legal standard for “reasonable expectation of success” is provided by case law and is summarized in MPEP 2144.08, which notes “obviousness does not require absolute predictability, only a reasonable expectation of success”. The Examiner has explained why one of skill in the art would have had a reasonable expectation that in applying Kinde’s method to a sample consisting of 100% embryonic DNA, less DNA would be required. Applicant has not addressed this reasoning.
Applicant argues (bottom, page 10 of the reply):

    PNG
    media_image4.png
    164
    1296
    media_image4.png
    Greyscale

This declaration has already been addressed. See Office action mailed 11/26/2021, pages 9-13.
Applicant argues (bottom, page 10 of the reply):

    PNG
    media_image5.png
    535
    1184
    media_image5.png
    Greyscale

Firstly, the Examiner would argue that PCR failing in 5-10% of cases means PCR succeeding in 90-95% of cases, which provides a reasonable expectation of success. Secondly, Rabinowitz states (paragraph [0152], emphasis provided, just prior to what Applicant quoted): “There are numerous difficulties in using DNA amplification in these contexts.” Referring to paragraph [0151], it appears “these contexts” refers to a discussion of whole genome amplification, of which Rabinowitz discusses three methods (ligation-mediated PCR, degenerate oligonucleotide PCR and multiple displacement amplification). Nevertheless, Rabinowitz states (paragraph [0151]): “Regardless, single-cell whole genome amplification has been used successfully for a variety of applications for a number of years.” Even so, Kinde’s method does not involve whole genome amplification, but rather uses a single primer pair to amplify a targeted number of particular loci.
Furthermore, Rabinowitz’s discussion of the problem of “allele drop-out” in paragraph [0152] does not apply to Kinde’s method, since Kinde’s method was not based on amplifying allelic (i.e. polymorphic) markers, nor on genotyping.
Applicant further cites Fuentes-Parde (2017, “Exhibit 1”) to support the argument that “known methods of determining a ploidy of a chromosome of interest in a sample that use a process that requires PCR amplification, sequencing, and mapping of reads to a reference genome, require a minimum amount of starting material…which is typically 50-200 ng of nucleic acid” (pointing specifically to Table 1 of Fuentes-Parde). Applicant further points to “Box 3” of Fuentes-Parde that lists various “factors” that “can negatively affect a final determination step”. 
Regarding “Table 1”, it is noted that this table describes three different protocols used for “population genomics studies”. One protocol, “RAD-seq”, calls for >200 ng of DNA per sample. Another protocol “lcWGR”, calls for >50 ng per sample, “although it could be less”. The remaining protocol is “Pool-seq”. lcWGR and Pool-seq of appear to be based on “whole-genome resequencing” (see section 2.2, beginning on page 5378). In the last paragraph on page 5378 (continuing on page 5383), Fuentes-Parde states: “In population-based approaches, the goal is obtaining population-level genomic data (e.g., allele frequencies or genotype likelihoods)…Two methods can be identified (Figure 2): (i) Pool-seq, or the sequencing at a high coverage (>50X) of pooled DNA in equimolar concentration of unlabelled individuals from a population…and (ii) lcWGR, or low-coverage individual whole-genome resequencing of multiple barcoded individuals from a population…”. The other protocol in Table 1, “RAD-seq”, is based on “reduced-representation sequencing” (section 2.3, page 5384). Fuentes-Parde states (second paragraph in this section): “RAD-seq refers to a group of methods…that evaluate the genetic variation present around restriction cut sites...RAD-seq typically examine thousands of low-density genomewide SNPs located in neutral and putatively functional loci that can be genotyped by sequencing…”.
It is noted that Kinde’s method does not involve whole genome sequencing, or genotyping, or population-based studies. It does not involve calculation of allele frequencies. The fact that the protocols outlined in Fuentes-Parde’s Table 1 calls for certain amounts of DNA does not suffice for evidence that Kinde’s method, which uses a single primer pair to amplify a targeted number of genomic loci, would be expected to require those amounts of DNA when applied to a small number of cells obtained from an embryo. 
Moreover, if “single-cell whole genome amplification has been used successfully for a variety of applications for a number of years”, as noted by Rabinowitz in paragraph [0151], then one of ordinary skill in the art would have had every reason to expect that Kinde’s method of amplification could also be used to amplify using a single cell, with a reasonable (not guaranteed) expectation of success. Kinde’s method of amplification is most like the whole genome amplification described by Rabinowitz in paragraph [0151] called ligation-mediated PCR (LM-PCR), in which a single pair of primers are used to amplify fragments of genomic DNA that have been ligated to adapters comprising universal amplification sequences. Whereas LM-PCR would require fragmenting the sample DNA and ligating these adapters to each end of such fragments, followed by PCR using a single pair of primers (which would target every fragment in the genome to which adapters had been successfully ligated), Kinde’s method instead uses a single pair of primers to specifically amplify a limited number of genomic loci directly. Therefore, if one could expect success in performing single-cell whole genome amplification, which “has been used successfully for a variety of applications for a number of years”, then one could have a reasonable expectation that Kinde’s method of amplification could work with single cells as well, despite the challenges noted by Rabinowitz and others, and despite the lack of a guarantee of success.
Applicant then relies on Teva Pharmaceuticals, LLC v. Corcept Therapeutics, Inc. (CAFC 2021-1360) to argue that “[o]viousness cannot be established in the absent [sic] of showing that the claimed solution would have been chosen from a finite number of identified, predictable solutions with a ‘reasonable-expectation-of-success.’”. The instant situation is distinguished from Teva in at least the following manner. The CAFC found that Teva provided no evidence for the safe administration of mifepristone above 300 mg when co-administered with a strong CYP3A inhibitor. The evidence relied upon by Teva for obviousness included (paragraph spanning pages 4-5 of the decision, a copy of which is attached to this Office action):
Korlym’s label (which limited the “mifepristone does to 300 mg per day when used with strong CYP3A inhibitors”). (paragraph spanning pages 3-4 of the decision)
An Office of Clinical Pharmacology memorandum from the FDA (“Lee”) explaining that “[t]he degree of change in exposure of mifepristone when co-administered with strong CYP3A inhibitors is unknown…”, noting that co-administration “may present a safety risk”. (last full paragraph, page 3 of the decision)
A declaration from Dr. David J. Greenblatt opining that “it was reasonably likely that 600 mg [per day of mifepristone] would be well tolerated and therapeutically effective when co-administered with a strong CYP3A inhibitor.” (paragraph spanning pages 4-5 of the decision)
However, Dr. Greenblatt gave later testimony that “‘unequivocally’ stated a skilled artisan ‘would have no expectation as to whether the co-administration of 600 mg mifepristone with ketoconazole would be safe.’” (last paragraph, page 7 of the decision) The CAFC made the distinction between Dr. Greenblatt’s testimony providing “no expectation of success” and its failure to show absolute predictability. (first paragraph, page 8 of the decision)
Therefore, the difference between Teva and the instant situation is that in Teva, there was simply no evidence to suggest that one of ordinary skill would have had a reason to expect that any dose of mifepristone greater than 300 mg could be safely co-administered with a strong CYP3A inhibitor, given that the remaining evidence indicate that mifepristone should be limited to 300 mg when co-administered with a strong CYP3A inhibitor (the Korlym label), and the risk to safety in the “Lee” memorandum. 
In the instant case, however, evidence has been presented that one of ordinary skill in the art would have had a reasonable expectation of success:
There is no evidence to support Applicant’s contention that Kinde’s method “required” 33 ng of DNA.
The explanation by the Examiner regarding the difference between trying to detect an increase or decrease in the amount of a fetal chromosome when the sample contains a small fraction of fetal DNA amidst a large background of maternal DNA, versus a sample that contains only fetal (i.e. “embryo”) DNA.
The statement by Rabinowitz indicating that, despite challenges, “single-cell whole genome amplification has been used successfully for a variety of applications for a number of years.”
The statement by Rabinowitz that “[a]mplification of single-cell DNA (or DNA from a small number of cells, or from smaller amounts of DNA) by PCR can fail completely, as reported in 5-10% of the cases”, which indicates that the PCR is successful in 90-95% of cases.
For at least these reasons, the Examiner submits that one of ordinary skill in the art would have had at least a reasonable expectation of success in applying the method of Kinde to samples consisting of 1-8 cells derived from a trophectoderm biopsy. Therefore, Applicant’s arguments are not persuasive and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While claim 35 does not use this exact language, it is evident that the “read counts” of the “one or more other chromosomes” are obtained from the same sample as a the “read counts” of the “chromosome of interest”.